No. 86-580
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   1987




IN THE MATTER OF THE ADOPTION OF
R. G. C., a minor child.




APPEAL FROM:    District Court of the Eleventh Judicial District,
                In and for the County of Flathead,
                The Honorable Leif Erickson, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                Robert Stafford, pro se, Navato, California
                Carol Ann Henderson Owen, pro se, Missoula, Montana
         For Respondent:

                Murphy, Robinson, Heckathorn & Phillips; Donald Murray,
                Kalispell, Montana
                Hash, O'Brien & Rartlett; James C. Bartlett, Kalispell,
                Montana



                                  Submitted on Briefs:   Aug. 6, 1987
                                    Decided:   September 15, 1987


Filed:
     SEP 1 5 1987


                                  Clerk
Mr. Justice John Conway Harrison delivered the Opinion of the
Court.

      R.L.S., the putative father of R.G.C., appeals an order
of the District Court of the Eleventh Judicial District.
That court ruled his consent would not be required to an
adoption of the seven-year-old boy because he had never
supported the child, 5 40-8-111 (1)(a)(v), MCA, and that the
adoption would be in the best interests of the child, as
defined by 5 40-6-130, MCA.    R.L.S., acting pro se, argues
that the court failed to consider his fitness as a parent
before determining what was best for the child. We find no
error; the child's best interest is paramount to any concern
by R.L.S. We affirm the District Court.
      R.L.S. and C.A.C. had a relationship in 1979 in which
they had sexual intercourse twice.      Several months later
C.A.C. told R.L.S. that she was pregnant but did not seek
support. The baby was born out of wedlock on July 20, 1980.
Although R.L.S. was in Montana until December 1980, he claims
he never knew of the child's live birth until October 1984
when O.K. and L.K., husband and wife, asked him to consent to
their adoption of the boy.       O.K. and L.K. had obtained
C.A.C.'s consent but R.L.S. refused to give his consent.
Thus, they resorted to legal action to terminate R.L.S.'s
parental rights and to establish that his consent was not
needed because he had never provided support for the child.
       R.L.S. has failed to supply this Court with a complete
transcript of the District Court proceedings as required by
Rule 9(b), M.R.App.Civ.P. According to that rule:
           Wherever the sufficiency of the evidence
           to support  ...   a specific finding of
           fact by the trial court is to be raised
           on the appeal by the appellant, he shall
           he under a duty to include in the
           transcript all evidence relevant to such
           ...   finding.
Where an appellant fails to produce the entire transcript,
this Court will not address whether substantial evidence
exists to support the appellant's factual claims. Matter of
Adoption of J.M.G.    (Mont. 1987), 736 P.2d 967, 970, 44
St.Rep. 869, 873.   In this case we shall view the ~istrict
Court's findings of fact as true and consider only that
court's application of the law to those facts.
      The District Court determined that C.A.C. delivered
custody of the boy to O.K. and L.K. in August 1984, so that
the boy could live with them and be adopted by them; C.A.C.
subsequently signed the appropriate adoption forms and was
later determined by a District Court to have done so
knowingly and voluntarily. When O.K. and L.K. took the boy,
he was not well nourished, all his belongings were in one
box, and he was introverted and untrusting of adults. Since
he has been with O.K. and L.K., he has become well nourished
and happy and refers to them as his parents; there has been a
tight family bonding. The boy also has done well in school,
receiving a certificate that honored him as the child with
the best attitude in his kindergarten.
      The court interviewed the boy.    He told of living in
motels and cars with C.A.C.   He stated that he preferred to
stay with O.K. and L.K. even though he realized C.A.C. was
his natural mother. The boy now addresses O.K. and L.K. as
his father and mother; they have provided the boy with a
clean, comfortable, and suitable home.
      The court found that R.L.S. was aware of C.A.C1s
pregnancy, but never bothered to inquire as to the birth of
the child or to provide any support for the child. R.L. S.
had never seen the boy before this trial. R.L.S.'s objective
in this act.i.on is not to obtain custody of the boy, but to
return the boy to C.A.C.   He would take custody of the boy,
however, if the court denied custody to C.A.C.
      Considering all this evidence, which this Court assumes
as true in this appeal, the District Court found that it
would be in the boy's best interests to remain with O.K. and
L.K.      It terminated R.L.S.'s     parental rights under
5 40-6-130, MCA, and determined that his consent to the boy's
adoption under 5 40-8-111(1) (a) (v), MCA, was not required.
The District Court then issued an interlocutory decree of
adoption.
      On appeal, R.L.S. contends the District Court erred by
considering the best interests of the child while not
considering R.L.S.'s fitness as a father.     He also argues
that the District Court erred in its application of
5 40-8-111 (1)(a)(v), MCA, since that section requires a
petition for adoption to have been filed before a court can
determine that the parent's consent is not required.
      The District Court's initial question in a case such as
this is whether the consent of the putative father is needed
to effect the adoption. If it determines that the putative
father's consent is - required, then the court's foremost
                    not
duty is to determine what the subject child's best interests
are.   Matter of Adoption of S.T.V. (Mont. 1987), 733 P.2d
841, 842, 44 St.Rep. 425, 427; Matter of Adoption of Smigaj
(1977), 171 Mont. 537, 539, 560 P.2d 141, 143. Our review
indicates that the District Court ruled that the putative
father's consent was not needed because he had failed to
support the child. It then determined that adoption would be
in the boy's best interests. We see no error.
       R.L.S. argues that 5 40-6-130 (1), MCA, sets a standard
for review that the District Court ignored.       That section
reads:
           If the putative father appears at the
           hearing and requests custody of the
           child, the court shall inquire into his
           fitness and his ability to properly care
           for the child and shall determine whether
           the father's parental rights should be
           given recognition in view of his effort
           or lack of effort to make provision for
           the mother while she was pregnant and for
           the child upon birth.   ...  If the court
           finds that it would not be in the best
           interests of the child to grant custody
           to the putative father, the court shall
           terminate his rights to the child.
R.L.S.  argues that this section requires a finding by the
District Court as to the putative father's fitness as a
parent before the court determines what result would be best
for the child.    To add credence to this argument, R . L . S .
cites Matter of Doney (1977), 174 Mont. 282, 570 P.2d 575, as
authority for his argument that petitioners must show him to
be an unfit parent. It is apparent that R . L . S . misconstrues
Montana law since Doney was a question of guardianship, not
one of adoption. Doney, 570 P.2d at 577. Additionally, this
Court in Matter of M.G.M. (1982), 201 Mont. 400, 654 P.2d
994, said that proof of abuse or neglect was required to
terminate    a     natural    parent ' s   rights    in     a
youth-in-need-of-care proceeding.      In M.G.M.,  the Court
specifically distinguished adoption proceedings and said that
in adoption proceedings it is proper for the District Court
to look at the child's best interests.      Section 40-6-130,
MCA, which speaks directly to the best interests of the
child, was held to apply strictly to adoption proceedings.
M.G.M., 654 P.2d at 997.
       The proper test under S 40-6-130 (1), MCA, and the one
employed by the District Court in this case, is the best
interests of the child.    The child's welfare is of utmost
importance; termination of a putative father's rights to the
child does not depend on the factors of abuse or neglect that
are so crucial in guardianship cases.       Where the District
Court concludes, as it did here, that the child's best
interests are not in the putative father, then a plain
reading of 5 40-6-130(1) makes it abundantly clear that the
putative father loses his rights to the child.         We can
discern no error in the District Court's handling of this
issue.
       R.L.S. then argues that the District Court erred in its
application of 540-8-111, MCA, which            sets out the
requirement of the natural parents' consent in adoption
cases.
       Section 40-8-111 (1)(a)(v), MCA, states:
             (1) An adoption of a child may be
             decreed when there have been filed
             written consents to adoption executed by:
           (a) both parents, if living, or the
           surviving parent of a child, provided
           that consent is not required from a
           father or mother:


           (v) if it is proven to the satisfaction
           of the court that the father or mother,
           if able, has not contributed to the
           support of the child during a period of 1
           year before the filing of a petition for
           adoption.


R.L.S. argues that this section was used to determine that
his consent to the adoption was not necessary.     He argues
that the section does not apply to him, though, because it
requires that a petition for adoption has been filed, and no
petition had been filed in October 1984, when he was asked
for his consent.    R.L.S. has never paid any support to or
for R.G.C., the minor boy. His contention is that a formal
petition would have put him on notice of the proceeding, thus
allowing him to make support payments. "A statute should not
be interpreted in favor of a father who seeks the benefit of
parental   rights   but   shuns   the  burden    of  parental
obligations."  In re Burton's Adoption (Cal. 1956) , 305 P.2d
185, 191; Matter of Adoption of S.L.R. (1982), 196 Mont. 411,
415, 640 P.2d 886, 888; Matter of Adoption of B.L.P. (Mont.
1986), 728 P.2d 803, 805, 43 St.Rep. 2116, 2119.         This
statute will not be read to R.L.S.'s advantage.
      The putative father's argument is a circuitous one,
which, if adopted, would obliterate the statute.     Consider
the circumstances attendant in this case:       O.K. and L.K.
sought the consent of R.L.S. in October 1984 to adopt R.G.C.
but he refused; O.K. and L.K. filed a petition for adoption
on August 29, 1985; the District Court dismissed that
petition as premature on October 8, 1985 since R.L.S.'s
rights had not been terminated; the District Court decided on
September 23, 1986, that R.L.S.'s consent was not required
under S 40-8-111 (1) (a)(v), MCA.   To accept the putative
father's argument would allow any natural parent to thwart a
legitimate adoption proceeding merely by refusing his or her
consent so that no valid petition for adoption could be
filed. This would serve only to vitiate the statute.
      The putative father cites Brost v. Glasgow (1982), 200
Mont. 194, 651 P.2d 32, as support for his argument.     That
case merely requires separate findings on the issues of the
need for the parent's consent aside from findings on the
merits of the adoption. Brost, 651 P.2d at 37. The District
Court met that requirement.
      O.K. and L.K. began an adoption proceeding under
5 40-8-109, MCA, one aspect of which was the paternity issue.
In such proceedings, the one-year period of support
provisions made for the child should be measured against the
commencement of the adoption proceedings under $ 40-8-109,
MCA, rather than against the date of the petition for
adoption. This rule violates no sense of reasonableness and
promotes the intent of the legislature as derived from the
statutory scheme it enacted.      Statutes should not be
construed absurdly when a reasonable construction is
possible. Darby Spar, Ltd. v. Department of Revenue (Mont.

     Our   review shows that the District Court proceeded
properly when it determined that consent of the putative
father was not required.       It then determined the best
interests of the child and issued the appropriate orders.
Such actions comply with the law in Montana.
           The child's best interest is one of the
           most important factors to be considered
           in determining whether a petition to
           adopt should be granted  ...    Once the
           statutory requirements for consent to an
           adoption are met ( S 40-8-111, MCA), the
           best interest of the child becomes the
           paramount consideration.
S.T.V., 7 3 3 P.2d at 842.
       The District Court considered the question of the
putative father's consent. It determined it was not needed
because the putative father had never paid any financial
support for the child. Thereafter, the District Court need
only determine the child's best interest.   It did this and
issued an interlocutory decree of adoption for O.K. and L.K.
      We will not disturb this judgment. The District Court
is affirmed.
We concur: